Exhibit 10.a

 

December 4, 2007

 

Mr. Jerry Volas

47177 Glastonbury

Canton, MI 48188

 

Dear Jerry:

 

Our Company’s Board of Directors has adopted a plan whereby supplemental
retirement and other benefits, in addition to those provided under the Company’s
pension and other benefit plans, will be made available to those Company and
subsidiary executives as may be designated from time to time by the Company’s
Chief Executive Officer.  The plan providing such benefits, as originally made
available to designated executives in 1987 and as subsequently amended from time
to time heretofore or in the future, is referred to in this letter as the
“Plan”.  I am pleased to inform you that I have designated you as a participant
in the Plan, and this Agreement describes in full your benefits pursuant to the
Plan and all of the Company’s obligations to you, and yours to the Company with
respect to the Plan.  These benefits as described below are contractual
obligations of the Company.

 

For the purposes of this Agreement, words and terms are defined as follows:

 

a.                                      “Average Compensation” shall mean the
aggregate of your highest three years’ total annual cash compensation paid to
you by the Company, consisting of (i) base salaries and (ii) regular year-end
cash bonuses paid with respect to the years in which such salaries are paid (the
bonus with respect to any such year, however, only to be included in an amount
not in excess of 60% of the base salary in effect at the end of such year),
divided by three, provided, however, (x) if any portion of a bonus is excluded
by the parenthetical contained in clause (ii) above, the total amount excluded
will be added to one or both of the other two years included in the calculation
as long as the amount so added does not result in a bonus with respect to any
year exceeding 60% of the base salary in effect at the end

 

--------------------------------------------------------------------------------


 

of that year, and (y) if you have on the date of determination less than three
full years of employment the foregoing calculation, including any adjustment
required by clause (x) above, shall be based on the average base salaries and
regular year-end cash bonuses paid to you while so employed.

 

b.                                      A “Change in Control” shall be deemed to
have occurred if, during any period of twenty-four consecutive calendar months,
the individuals who at the beginning of such period constitute the Company’s
Board of Directors, and any new directors (other than Excluded Directors) whose
election by such Board or nomination for election by stockholders was approved
by a vote of at least two-thirds of the members of such Board who were either
directors on such Board at the beginning of the period or whose election or
nomination for election as directors was previously so approved, for any reason
cease to constitute at least a majority of the members thereof.  Excluded
Directors are directors whose election by the Board or approval by the Board for
stockholder election occurred within one year after any “person” or “group of
persons” as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 commencing a tender offer for, or becoming the beneficial
owner of, voting securities representing 25 percent or more of the combined
voting power of all outstanding voting securities of the Company, other than
pursuant to a tender offer approved by the Board prior to its commencement or
pursuant to stock acquisitions approved by the Board prior to their representing
25 percent or more of such combined voting power.

 

c.                                       “Code” means the Internal Revenue Code
of 1986, as amended.

 

d.                                      “Company” shall mean Masco Corporation
or any corporation in which Masco Corporation owns directly or indirectly stock
possessing in excess of 50% of the total combined voting power of all classes of
stock.

 

2

--------------------------------------------------------------------------------


 

e.                                       The “Deferred Compensation Trust” shall
mean any trust created by the Company to receive the deposit referred to in
clause (2) of paragraph 10.

 

f.                                        “Disability” and “Disabled” shall mean
your being unable to perform your duties as a Company executive by reason of
your physical or mental condition, prior to your attaining age 65, provided that
you have been employed by the Company for two consecutive Years or more at the
time you first became Disabled.

 

g.                                       The “Gross-Up Amount” (i) shall be
determined if any payment or distribution by the Company to or for your benefit,
whether paid, distributed, payable or distributed or distributable pursuant to
the terms of this Agreement, any stock option or stock award plan, retirement
plan or otherwise (such payment or distribution, other than an Excise Tax
Adjustment Payment under clause (ii), is referred to herein as a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision) or any interest or penalties with respect to such excise
tax (such excise tax together with any such interest or penalties are referred
to herein as the “Excise Tax”), and (ii) shall mean an additional payment (the
“Excise Tax Adjustment Payment”) in an amount such that after subtracting from
the Excise Tax Adjustment Payment your payment of all applicable Federal, state
and local taxes (computed at the maximum marginal rates and including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Excise Tax Adjustment Payment, the balance will be equal to
the Excise Tax imposed upon the Payments.  All determinations required to be
made with respect to the “Gross-Up Amount”, including whether an Excise Tax
Adjustment Payment is required and the amount of such Excise Tax Adjustment
Payment, shall be made by PricewaterhouseCoopers LLP, or such national
accounting firm as the Company may designate prior to a Change in Control, which
shall provide detailed supporting calculations to the Company and you.  Except
as provided in clause (iv) of paragraph 10, all such determinations shall be
binding upon you and the Company.

 

3

--------------------------------------------------------------------------------


 

h.                                      “PBGC” shall mean the Pension Benefit
Guaranty Corporation.

 

i.                                          “Present Value” of future benefits
means the discounted present value of those benefits (including therein the
benefits, if any, your Surviving Spouse would be entitled to receive under this
Agreement upon your death), using the UP-1984 Mortality Table and discounted by
the interest rate used, for purposes of determining the present value of a lump
sum distribution on plan termination, by the PBGC on the first day of the month
which is (i) four months prior to the month in which a Change in Control occurs
or (ii) the month in which your death occurs if the Present Value is to be
calculated under the proviso in the last sentence of paragraph 4(or if the PBGC
has ceased publishing such interest rate, such other interest rate as the Board
of Directors deems is an appropriate substitute). The above PBGC interest rate
is intended to be determined based on PBGC methodology and regulations in effect
on September 1, 1993 (as contained in 29 CFR Part 2619).

 

j.                                         “Profit Sharing Conversion Factor”
shall be a factor equal to the present value of a life annuity payable at the
later of age 65 or attained age based on the 1983 Group Annuity Mortality Table
using a blend of 50% of the male mortality rates and 50% of the female mortality
rates as set forth in Revenue Ruling 95-6 (or such other mortality table that
the Internal Revenue Service may prescribe in the future) and an interest rate
equal to the average yield for 30-year Treasury Constant Maturities, as reported
in Federal Reserve Statistical Releases G.13 and H.15, four months prior to the
month of the date of determination (or, if such interest rate ceases to be so
reported, such other interest rate as the Board of Directors deems is an
appropriate substitute).

 

k.                                      “Retirement” shall mean your termination
of employment with the Company, on or after you attain age 65. Your acting as a
consultant shall not be considered employment.

 

4

--------------------------------------------------------------------------------


 

l.                                          “SERP Percentage” of your Average
Compensation is 60% if at the date of determination you have completed 15 or
more Years of Service, and decreases by increments of four percentage points for
each Year or portion thereof less than 15 that you have accumulated at the date
of determination. The minimum SERP Percentage is 20% after five Years of
Service; prior to completing five Years of Service the SERP Percentage is 0.

 

m.                                  “Surviving Spouse” shall be the person to
whom you shall be legally married (under the law of the jurisdiction of your
permanent residence) at the date of (i) your Retirement or death after attaining
age 65 (if death terminated employment with the Company) for the purposes of
paragraphs 1, 2 and 3, (ii) your death for the purposes of paragraph 5 and, if
paragraph 5 is applicable, for the purposes of paragraph 3,(iii) the
commencement of your Disability for the purposes of paragraphs 6 and 7 and, as
long as paragraphs 6 or 7 are applicable, for the purposes of paragraph 3,
(iv) your termination of employment for the purposes of paragraph 4 and, if
paragraph 4 is applicable, for purposes of paragraph 3 and (v) a “Change in
Control” for the purposes of paragraph 10 if none of clauses (i) through
(iv) has become applicable prior to the Change in Control and, if this clause
(v) is applicable, for purposes of paragraph 3.  For the purposes of paragraphs
11a, 11e, 11f, 11g, 11h, 11i and 11j, “Surviving Spouse” shall be any spouse
entitled to any benefits hereunder.

 

n.                                      If you become Disabled, “Total
Compensation” shall mean 160% of your annual base salary rate at the time of
your Disability.

 

o.                                      “Vested Percentage” shall mean the sum
of the following percentages:  (i) 2% multiplied by your Years of Service, plus
(ii) 8% multiplied by the number of Years, while an employee of the Company, you
have been designated a participant in the Plan; provided, however, (w) prior to
completing five Years of Service the Vested Percentage is 0,(x) on your fiftieth
birthday your Vested Percentage may not exceed 50%, (y) on or prior to each of
your birthdays

 

5

--------------------------------------------------------------------------------


 

following your fiftieth birthday your Vested Percentage may not exceed the sum
of 50% plus the product obtained by multiplying 10% by the number of birthdays
that have occurred following your fiftieth birthday, and (z) your Vested
Percentage in no event may exceed 100%.

 

p.                                      “Year” shall mean twelve full
consecutive months, and “year” shall mean a calendar year.

 

q.                                      “Years of Service” shall mean the number
of Years during which you were employed by the Company (excluding, however,
Years of Service with a corporation prior to the time it became a subsidiary of
or otherwise affiliated with Masco Corporation).

 

1.   In accordance with the Plan, upon your Retirement the Company will pay you
annually during your lifetime, subject to paragraph 8 below, the SERP Percentage
of your Average Compensation, less:  (i) a sum equal to the annual benefit which
would be payable to you upon your Retirement if benefits payable to you under
the Company funded qualified pension plans and the defined benefit (pension)
plan provisions of the Company’s Retirement Benefits Restoration Plan and any
similar plan were converted to a life annuity, or if you are married when you
retire, to a 50% joint and spouse survivor life annuity, (ii) a sum equal to the
annual benefit which would be payable to you upon Retirement if your vested
accounts in the Company’s qualified defined contribution plans (excluding your
contributions and earnings thereon in the Company’s 401(k) Savings Plan) and the
defined contribution (profit sharing) provisions of the Company’s Retirement
Benefits Restoration Plan and any similar plan were converted to a life annuity
in accordance with the Profit Sharing Conversion Factor, and (iii) unless you
have at least 25 Years of Service, any retirement benefits paid or payable to
you by reason of employment by all other employers (the amount of such
deduction, in the case of benefits paid or payable other than on an annual
basis, to be determined on an annualized basis by the Committee referred to in
paragraph 11 and excluding from such deduction any portion thereof, and earnings
thereon, determined by such Committee to have been contributed by you rather
than such other employers), provided, however, in all cases the amount offset
pursuant to

 

6

--------------------------------------------------------------------------------


 

these subsections (i),(ii) and (iii) shall be determined prior to the effect of
any payments from the plans and trusts referred to therein which are authorized
pursuant to any Qualified Domestic Relations Order under ERISA, or other
comparable order allocating marital or other rights under state law as applied
to retirement benefits from non-qualified plans.

 

2.                                     Upon your death after Retirement or while
employed by the Company after attaining age 65, your Surviving Spouse shall
receive for life 75% of the annual benefit pursuant to paragraph 1 of this
Agreement which was payable to you prior to your death (or, if death terminated
employment after attaining age 65, which would have been payable to you had your
Retirement occurred immediately prior to your death).

 

3.                                     The Company will provide, purchase or at
its option provide reimbursement for premiums paid for such supplemental medical
insurance as the Company in its sole discretion may deem advisable from time to
time (i) for you and your Surviving Spouse for the lifetime of each of you
(A) following a termination of your employment with the Company due to
Retirement or Disability, and (B) following any other termination of employment
with the Company provided (x) you and your Surviving Spouse are not covered by
another medical insurance program substantially all of the cost of which is paid
by another employer, (y) on the date of such termination your Vested Percentage
is not less than 80% and (z) the benefits under this paragraph 3 shall not
commence until you have attained age 60 or your earlier death to the extent you
die leaving a Surviving Spouse, and (ii) for your Surviving Spouse for his or
her lifetime upon a termination of your employment with the Company due to your
death.

 

4.                                      If your employment with the Company is
for any reason terminated prior to Retirement, other than as a result of
circumstances described in paragraphs 2, 5 or 6 of this Agreement or following a
Change in Control, and if prior to the date of termination you have completed 5
or more Years of Service, upon your attaining age 65 the Company will pay to you
annually during your lifetime, subject to paragraph 8 below, the Vested
Percentage of the result obtained by (1) multiplying your SERP Percentage at the
date your employment terminated by your

 

7

--------------------------------------------------------------------------------


 

Average Compensation, less (2) the sum of the following:  (i) a sum equal to the
annual benefit which would be payable to you upon your attaining age 65 if
benefits payable to you under the Company funded qualified pension plans and the
defined benefit (pension) plan provisions of the Company’s Retirement Benefits
Restoration Plan and any similar plan were converted to a life annuity, or if
you are married when you attain age 65, to a 50% joint and spouse survivor life
annuity, (ii) a sum equal to the annual benefit which would be payable to you
upon your attaining age 65 if an amount equal to your vested accounts at the
date of your termination of employment with the Company in the Company’s
qualified defined contribution plans (excluding your contributions and earnings
thereon in the Company’s 401(k) Savings Plan) and the defined contribution
(profit sharing) provisions of the Company’s Retirement Benefits Restoration
Plan and any similar plan (in each case increased from the date of termination
to age 65 at the imputed rate of 4% per annum) were converted to a life annuity
in accordance with the Profit Sharing Conversion Factor, and (iii) to the extent
the annual payments described in this clause (iii) and the annual payments you
would otherwise be entitled to receive under this paragraph 4 would, in the
aggregate exceed (the “excess amount”) the annual payments you would have
received under paragraph 1 had you remained employed by the Company until
Retirement (with your SERP Percentage determined as though you were given credit
for additional Years of Service until age 65 but no compensation increases), any
retirement benefits paid or payable to you by reason of employment by all other
previous or future employers, but only to the extent of such excess amount (the
amount of such deduction, in the case of benefits paid or payable other than on
an annual basis, to be determined on an annualized basis by the Committee
referred to in paragraph 11 and excluding from such deduction any portion
thereof, and earnings thereon, determined by such Committee to have been
contributed by you rather than your prior or future employers), provided,
however, in all cases the amount offset pursuant to these subsections
(i),(ii) and (iii) shall be determined prior to the effect of any payments from
the plans and trusts referred to therein which are authorized pursuant to any
Qualified Domestic Relations Order under ERISA, or other comparable order
allocating marital or other rights under state law as applied to retirement
benefits from non-qualified plans.  Upon your death on or after age 65

 

8

--------------------------------------------------------------------------------


 

should you be survived by your Surviving Spouse, your Surviving Spouse shall
receive for life, commencing upon the date of your death, 75% of the annual
benefit payable to you under the preceding sentence following your attainment of
age 65; provided, further, if your death should occur prior to age 65, your
Surviving Spouse shall receive for life, commencing upon the date of your death,
75% of the annual benefit which would have been payable to you under the
preceding sentence following your attainment of age 65, reduced by a factor of
actuarial equivalence as determined by the Committee, such that the Present
Value of the aggregate payments to be received by your Surviving Spouse based on
his or her life expectancy as of the date of your death is equal to the Present
Value, determined at the date of your death, of the aggregate payments estimated
to be received by your Surviving Spouse based on his or her life expectancy at
an age, and as if your Surviving Spouse had begun receiving payments, when you
would have attained age 65.

 

5.                                     If while employed by the Company you die
prior to your attaining age 65 leaving a Surviving Spouse, and provided you
shall have been employed by the Company for two consecutive Years or more, your
Surviving Spouse shall receive annually for life, subject to paragraph 8 below,
75% of the SERP Percentage of your Average Compensation (with your SERP
Percentage determined as though you were given credit for additional Years of
Service but no compensation increases between the date of your death and the
date you would have attained age 65), less:  (i) a sum equal to the annual
benefit which would be payable to your Surviving Spouse under the Company funded
qualified pension plans and the defined benefit (pension) plan provisions of the
Company’s Retirement Benefits Restoration Plan and any similar plan if such
benefit were converted to a life annuity (such deduction, however, only to
commence on the date such benefit is first payable), (ii) a sum equal to the
annual payments which would be received by your Surviving Spouse as if your
spouse were designated as the beneficiary of your vested accounts in the
Company’s qualified defined contribution plans (excluding your contributions and
earnings thereon in the Company’s 401(k) Savings Plan) and the defined
contribution (profit sharing) provisions of the Company’s Retirement Benefits
Restoration Plan and any similar plan and such accounts were converted to a life
annuity at the time of your death in accordance with the Profit

 

9

--------------------------------------------------------------------------------


 

Sharing Conversion Factor, and (iii) unless you have at least 25 Years of
Service, any retirement benefits paid or payable to you or your Surviving Spouse
by reason of your employment by all other employers (the amount of such
deduction, in the case of benefits paid or payable other than on an annual
basis, to be determined on an annualized basis by the Committee referred to in
paragraph 11 and excluding from such deduction any portion thereof, and earnings
thereon, determined by such Committee to have been contributed by you rather
than such other employers), provided, however, in all cases the amount offset
pursuant to these subsections (i),(ii) and (iii) shall be determined prior to
the effect of any payments from the plans and trusts referred to therein which
are authorized pursuant to any Qualified Domestic Relations Order under ERISA,
or other comparable order allocating marital or other rights under state law as
applied to retirement benefits from non-qualified plans.  No death benefits are
payable except to your Surviving Spouse.

 

6.                                     If you shall have been employed by the
Company for two Years or more and while employed by the Company you become
Disabled prior to your attaining age 65, until the earlier of your death,
termination of Disability or attaining age 65 the Company will pay you an annual
benefit, subject to paragraph 8 below, equal to 60% of your Total Compensation
less any benefits payable to you pursuant to long-term disability insurance
under programs provided by the Company.  If your Disability continues until you
attain age 65, you shall be considered retired and you shall receive retirement
benefits pursuant to paragraph 1 above, based upon your Average Compensation as
of the date it is determined you became Disabled and with your SERP Percentage
given credit for Years of Service while you were Disabled.

 

7.                                     If you die leaving a Surviving Spouse
while receiving Disability benefits pursuant to paragraph 6 of this Agreement,
you will be deemed to have retired on your death and your Surviving Spouse shall
receive for life 75% of the annual benefit which would have been payable to you
if you had retired on the date of your death and your benefit determined
pursuant to paragraph 1, based upon your Average Compensation as of the date you
became Disabled and with your SERP Percentage given credit for Years of Service
from the date you became Disabled to the date you would have attained age 65.

 

10

--------------------------------------------------------------------------------


 

8.                                     If the age of your Surviving Spouse is
more than 20 years younger than your age, then the annual benefit payable under
paragraphs 1, 4, 5 and 6 of this Agreement and the benefit payable as “the SERP
Percentage of your Average Compensation”, as that phrase is used in paragraph 5
of this Agreement, shall be reduced by the percentage obtained by multiplying
1.5% times the number of Years or portion thereof by which your Surviving Spouse
is more than 20 years younger than you.

 

9.                                      If you or your Surviving Spouse is
eligible to receive benefits hereunder, unless otherwise specifically agreed by
the Company in writing, you and your Surviving Spouse will not be able to
receive benefits under any other Company sponsored non-qualified retirement
plans other than the Company’s Retirement Benefits Restoration Plan. For this
purpose benefits received under the Company’s non-qualified stock option or
stock award plans will not be considered to have been received under a Company
sponsored non-qualified retirement plan even though such benefits are received
after retirement.  Except as provided in Paragraph 3, the last sentence of
paragraph 4 and in paragraph 10 of this Agreement, no benefits will be paid to
your Surviving Spouse pursuant to this Agreement unless upon your death you were
employed by the Company, Disabled or had taken Retirement from the Company.

 

10.                               Change in Control. (i)  Immediately upon the
occurrence of any Change in Control:

 

(1)                                 If you are then employed by the Company,
(i) your SERP Percentage, if not already 60%, shall be deemed for all purposes
of this Agreement to be the lesser of 60% or the percentage resulting by adding
to your SERP Percentage immediately prior thereto the product obtained by
multiplying 4% by the number of Years which would then have to elapse prior to
your attainment of age 65, and (ii) your Vested Percentage, if not already 100%,
shall be deemed for all purposes of this Agreement to be 100%.

 

(2)                                 If the Deferred Compensation Trust has
theretofore been established or is established within thirty days after the
Change in Control, the Company shall

 

11

--------------------------------------------------------------------------------


 

forthwith deposit to an account in your name (or that of your Surviving Spouse
if you are then deceased and your Surviving Spouse is entitled to benefits
hereunder) in the Deferred Compensation Trust 110% of the sum of the Gross-Up
Amount plus:

 

(A)                               If you are then employed by the Company, an
amount equal to the discounted Present Value of the benefits which would have
been payable under paragraphs 1 and 2 of this Agreement upon Retirement at age
65 or attained age if greater, assuming for purposes of this clause, no
compensation increases and that if younger than age 65 you and your Surviving
Spouse had attained such age;

 

(B)                               If employment has previously been terminated
but you or your Surviving Spouse is then entitled in the future to receive
benefits under paragraph 4 of this Agreement, an amount equal to the discounted
Present Value of the benefits which would have been payable under such
paragraph;

 

(C)                               If you or your Surviving Spouse is then
receiving payments under paragraphs 1, 2, 4, 5 or 7 of this Agreement, an amount
equal to the Present Value of those benefits payable in the future to you and
your Surviving Spouse; and

 

(D)                               If you are then receiving payments under
paragraph 6 of this Agreement, an amount equal to the Present Value of the
benefits which would have been payable under paragraphs 6 and 7 on the
assumption you would have continued to receive benefits under paragraph 6 until
you had attained age 65 and thereafter continued to receive benefits as though
you were deemed to have retired.

 

(3)                            The Company shall thereafter be obligated to
provide such supplemental medical insurance as has theretofore in the discretion
of the Company been generally provided to participants and their Surviving
Spouses under the Plan (A) to you and your Surviving Spouse if you or your
Surviving

 

12

--------------------------------------------------------------------------------


 

Spouse is then receiving benefits under paragraph 3, (B) to you and your
Surviving Spouse if you become Disabled if you are employed by the Company at
the time of the Change in Control, (C) to your Surviving Spouse upon your death
if you are employed by the Company at the time of the Change in Control and
(D) to you and your Surviving Spouse upon any termination of employment
following any Change in Control but only during the periods when you and your
Surviving Spouse are not covered by another medical insurance program
substantially all of the cost of which is paid by another employer. The
obligations of the Company under this clause (i)(3) shall remain in effect for
the lifetime of both you and your Surviving Spouse.

 

(4)                           If the Deferred Compensation Trust is not
established prior to or within thirty days after the Change in Control, all
payments which would have otherwise have been made to you or your Surviving
Spouse from the Deferred Compensation Trust shall immediately after such thirty
day period be made to you or your Surviving Spouse by the Company.

 

(ii)                           Any deposit by the Company to an account in your
name or that of your Surviving Spouse in the Deferred Compensation Trust prior
to the occurrence of the Change in Control, together with all income then
accrued thereon (but only to the extent of the value of such deposited amount
and the income accrued thereon on the day of any deposit under clause (i)(2) of
this paragraph 10), shall reduce by an equal amount the obligations of the
Company to make the deposit required under clause (i)(2) of this paragraph 10.

 

(iii)                        At or prior to making the deposit required by
clause (i)(2) of this paragraph 10, the Company shall deliver to the Trustee
under the Deferred Compensation Trust a certificate specifying that portion, if
any, of the amount in the trust account, after giving effect to the deposit,
which is represented by the Gross-Up Amount. Payment of 90.91% of the amount
required by clause (i)(2) of this paragraph 10 to be paid to the trust account,
together with any income accrued thereon from the date of the Change in Control,
is to be made to you or your Surviving Spouse, as applicable, under the terms of
the Deferred Compensation Trust, at the earlier of (1) immediately

 

13

--------------------------------------------------------------------------------


 

upon a Change in Control if you then are deceased or have attained age 65 or are
Disabled, (2) your death subsequent to the Change in Control, or (3) the date
which is one year after the Change in Control; provided, however, that the
Trustee under the Deferred Compensation Trust is required promptly to pay to you
or your Surviving Spouse, as applicable, from the trust account from time to
time amounts, not exceeding in the aggregate the Gross-Up Amount, upon your or
your Surviving Spouse’s certification to the Trustee that the amount to be paid
has been or within 60 days will be paid by you or your Surviving Spouse to a
Federal, state or local taxing authority as a result of the Change in Control
and the imposition of the excise tax under Section 4999 of the Code (or any
successor provision) on the receipt of any portion of the Gross-Up Amount.  All
amounts in excess of the amount required to be paid from the trust account by
the preceding sentence, after all expenses of the Deferred Compensation Trust
have been paid, shall revert to the Company provided that the Company has
theretofore expressly affirmed its continuing obligations under clause (i)(3) of
this Paragraph 10.

 

(iv)                       Subject to the next sentence of this clause (iv), the
payment of the Gross-Up Amount to you or your Surviving Spouse or the account in
your or your Surviving Spouse’s name in the Deferred Compensation Trust will
thereby discharge the Company from any obligations it may have under any present
or future stock option or stock award plan, retirement plan or otherwise, to
make any other payment as a result of your income becoming subject to the excise
tax imposed by Section 4999 of the Code (or any successor provision) or any
interest or penalties with respect to such excise tax.  As a result of the
uncertainty which will be present in the application of Section 4999 of the Code
(or any successor provision) at the time of the determination of the Gross-Up
Amount and the possibility that between the date of determination of the
Gross-Up Amount and the dates payments are to be made to you or your Surviving
Spouse under this Agreement, changes in applicable tax laws will result in an
incorrect determination of the Gross-Up Amount having been made, it is possible
that (1) payment of a portion of the Gross-Up Amount will not have been made by
the Company which should have been made (an “Underpayment”), or (2) payment of a
portion of the Gross-Up Amount will have been made which should not have

 

14

--------------------------------------------------------------------------------


 

been made (an “Overpayment”), consistent with the calculations required to be
made hereunder.  In the event of an Underpayment, such Underpayment shall be
promptly paid by the Company to or for your benefit.  In the event that you or
your Surviving Spouse discover that an Overpayment shall have occurred, the
amount thereof shall be promptly repaid by you or your Surviving Spouse to the
Company.

 

(v)                          Prior to the occurrence of a Change in Control, any
deposits made by the Company to an account in the Deferred Compensation Trust
may be withdrawn by the Company.  Upon the occurrence of a Change in Control,
all further obligations of the Company under this Agreement (other than under
this Paragraph 10 to the extent not theretofore performed) shall terminate in
all respects.

 

11.                              We also agree upon the following:

 

a.                                      Prior to the occurrence of a Change in
Control, the Organization and Compensation Committee of the Company’s Board of
Directors, or any other committee however titled which shall be vested with
authority with respect to the compensation of the Company’s officers and
executives (in either case, the “Committee”), shall have the exclusive authority
to make all determinations which may be necessary in connection with this
Agreement including the dates of and whether you are or continue to be Disabled,
the amount of annual benefits payable hereunder by reason of offsets hereunder
due to employment by other employers, the interpretation of this Agreement, and
all other matters or disputes arising under this Agreement.  The determinations
and findings of the Committee shall be conclusive and binding, without appeal,
upon both of us.

 

b.                                      You will not during your employment or
Disability, and after Retirement or the termination of your employment, for any
reason disclose or make use of for your own or another person’s benefit under
any circumstances any of the Company’s Proprietary Information.  Proprietary
Information shall include trade secrets, secret processes, information
concerning products, developments,

 

15

--------------------------------------------------------------------------------


 

manufacturing techniques, new product or marketing plans, inventions, research
and development information or results, sales, pricing and financial data,
information relating to the management, operations or planning of the Company
and any other information treated as confidential or proprietary.

 

c.                                       You agree that you will not following
your termination of employment for any reason (whether on Retirement, Disability
or termination prior to attaining age 65) thereafter directly or indirectly
engage in any business activities, whether as a consultant, advisor or
otherwise, in which the Company is engaged in any geographic area in which the
products or services of the Company have been sold, distributed or provided
during the five year period prior to the date of your termination of
employment.  In light of ongoing payments to be received by you and your
Surviving Spouse for your respective lives, the restrictions contained in the
preceding sentence shall be unlimited in duration provided no Change in Control
has occurred and, in the event of a Change in Control, all such restrictions
shall terminate one year thereafter.

 

In addition to the foregoing and provided no Change in Control has occurred, if
while you or your Surviving Spouse is receiving retirement or other benefits
pursuant to this Agreement, in the judgment of the Committee you or your
Surviving Spouse directly or indirectly engage in activity or act in a manner
which can be considered adverse to the interest of the Company or any of its
direct or indirect subsidiaries or affiliated companies, the Committee may
terminate rights to any further benefits hereunder.

 

d.                                      Except as may be provided to the
contrary in a duly authorized written agreement between you and the Company you
acknowledge that the Company has made no commitments to you of any kind with
respect to the continuation of your employment, which we expressly agree is an
employment at will, and you or the Company shall have the unrestricted right to
terminate your employment with or without cause, at any time in your or its
discretion.

 

16

--------------------------------------------------------------------------------


 

e.                                       At the Company’s request, expressed
through a Company officer, you agree to provide such information with respect to
matters which may arise in connection with this Agreement as may be deemed
necessary by the Company or the Committee, including for example only and not in
limitation, information concerning benefits payable to you from third parties,
and you further agree to submit to such medical examinations by duly licensed
physicians as may be requested by the Company from time to time.  You also agree
to direct third parties to provide such information, and your Surviving Spouse’s
cooperation in providing such information is a condition to the receipt of
survivor’s benefits under this Agreement.

 

f.                                        To the extent permitted by law, no
interest in this Agreement or benefits payable to you or to your Surviving
Spouse shall be subject to anticipation, or to pledge, assignment, sale or
transfer in any manner nor shall you or your Surviving Spouse have the power in
any manner to charge or encumber such interest or benefits, nor shall such
interest or benefits be liable or subject in any manner for the liabilities of
you or your Surviving Spouse’s debts, contracts, torts or other engagements of
any kind.

 

g.                                       No person other than you and your
Surviving Spouse shall have any rights or property interest of any kind
whatsoever pursuant to this Agreement, and neither you nor your Surviving Spouse
shall have any rights hereunder other than those expressly provided in this
Agreement.  Upon the death of you and your Surviving Spouse no further benefits
of whatsoever kind or nature shall accrue or be payable pursuant to this
Agreement.

 

h.                                      All benefits payable pursuant to this
Agreement, other than pursuant to paragraph 10, shall be paid in installments of
one-twelfth of the annual benefit, or at such shorter intervals as may be deemed
advisable by the Company in its discretion, upon receipt of your or your
Surviving Spouse’s written application, or by the applicant’s personal
representative in the event of any legal disability.

 

17

--------------------------------------------------------------------------------


 

i.                                          Except as provided in paragraph 10,
all benefits under this Agreement shall be payable from the Company’s general
assets, which assets (including all funds in the Deferred Compensation Trust)
are subject to the claims of the Company’s general creditors, and are not set
aside for your or your Surviving Spouse’s benefit.

 

j.                                         You agree that, if the Company
establishes the Deferred Compensation Trust, the Company is entitled at any time
prior to a Change in Control to revoke such trust and withdraw all funds
theretofore deposited in such trust. You acknowledge that although this
Agreement refers from time to time to your or your Surviving Spouse’s trust
account, no separate trust will be created and all assets of any Deferred
Compensation Trust will be commingled.

 

k.                                      This Agreement shall be governed by the
laws of the State of Michigan.

 

12.                              We have agreed that the determinations of the
Committee described in paragraph 11a shall be conclusive as provided in such
paragraph, but if for any reason a claim is asserted which subverts the
provisions of paragraph 11a, we agree that, except for causes of action which
may arise under paragraph 11b and the first paragraph of paragraph 11c and
provided no Change in Control has occurred, arbitration shall be the sole and
exclusive remedy to resolve all disputes, claims or controversies which could be
the subject of litigation (hereafter referred to as “dispute”) involving or
arising out of this Agreement.  It is our mutual intention that the arbitration
award will be final and binding and that a judgment on the award may be entered
in any court of competent jurisdiction and enforcement may be had according to
its terms.

 

The arbitrator shall be chosen in accordance with the commercial arbitration
rules of the American Arbitration Association and the expenses of the
arbitration shall be borne equally by the parties to the dispute.  The place of
the arbitration shall be the principal offices of the American Arbitration
Association in the metropolitan Detroit area.

 

18

--------------------------------------------------------------------------------


 

The arbitrator’s sole authority shall be to apply the clauses of this Agreement.

 

We agree that the provisions of this paragraph 12, and the decision of the
arbitrator with respect to any dispute, with only the exceptions provided in the
first paragraph of this paragraph 12, shall be the sole and exclusive remedy for
any alleged cause of action in any manner based upon or arising out of this
Agreement. Subject to the foregoing exceptions, we acknowledge that since
arbitration is the exclusive remedy, neither of us or any party claiming under
this Agreement has the right to resort to any federal, state or local court or
administrative agency concerning any matters dealt with by this Agreement and
that the decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute. 
The arbitration provisions contained in this paragraph shall survive the
termination or expiration of this Agreement, and shall be binding on our
respective successors, personal representatives and any other party asserting a
claim based upon this Agreement.

 

We further agree that any demand for arbitration must be made within one year of
the time any claim accrues which you or any person claiming hereunder may have
against the Company; unless demand is made within such period, it is forever
barred.

 

13.                               This Agreement shall be administered so as to
be compliant with Section 409K of the Code including the six-month waiting
period for payments to begin following a separation of employment, if
applicable.  If such waiting period is applicable, the first payment following
the waiting period shall include any payments deferred under this provision.

 

19

--------------------------------------------------------------------------------


 

We are pleased to be able to make this supplemental plan available to you. 
Please examine the terms of this Agreement carefully and at your earliest
convenience indicate your assent to all of its terms and conditions by signing
and dating where provided below and returning a signed copy to me.

 

 

Sincerely,

 

 

 

MASCO CORPORATION

 

 

 

 

 

By

/s/ Timothy Wadhams

 

 

Timothy Wadhams

 

 

President and Chief Executive Officer

 

 

 

 

/s/ Jerry Volas

 

Jerry Volas

 

 

 

DATE:

December 21, 2007

 

 

20

--------------------------------------------------------------------------------


 

November 3, 2008

 

Mr. Jerry Volas

47177 Glastonbury

Canton, MI 48188

 

Dear Jerry:

 

Section 409A of the Internal Revenue Code contains complex provisions regulating
the payment of deferred compensation under non-qualified retirement programs,
including your agreement (the “SERP Agreement”) under Masco’s supplemental
executive retirement plan (the “Plan”).  Under recently issued regulations of
the Internal Revenue Service, non-complying payments under the Plan will result
in serious adverse tax consequences to recipients, which include an increase in
your marginal tax rate by 20 percentage points on all Plan payments not in
compliance with Section 409A and an increase in applicable late-payment penalty
rates by a full percentage point.  The amendments to your SERP Agreement
contained in this letter agreement are therefore necessary to bring the payment
provisions of your SERP Agreement into compliance with Section 409A.

 

The principal changes under Section 409A described in this letter apply only to
benefits accrued or vested after December 31, 2004 (“Covered Benefits”). 
Covered Benefits therefore include those under post 2004 SERP Agreements, post
2004 amendments to SERP Agreements and any increase in benefits resulting from
higher compensation paid after 2004.  Benefits, to the extent they were accrued
and vested prior to January 1, 2005 (“Grandfathered Benefits”), may be paid
without regard to Section 409A provisions.  As a result of Section 409A, Masco
will be required under the Plan to determine for each participant the portion of
SERP payments attributable to Grandfathered Benefits and the portion
attributable to Covered Benefits and, at times, treat these payments differently
as described in this letter agreement.

 

No payment, however, of benefits under your SERP may be made under Section 409A
unless a “separation from service” has occurred.  Since it is unclear under the
Plan if a “separation from service” has occurred if a participant is rendering
services to Masco following retirement or during a disability, this letter
agreement clarifies that a “separation from service” will have occurred, thereby
allowing the commencement of SERP payments, even if a participant following
retirement or during disability is providing services to Masco which do not
exceed 49% of the individual’s prior services as a full-time employee.

 

--------------------------------------------------------------------------------


 

Initial monthly payments for Covered Benefits under the Plan must be delayed
until six months have elapsed following a separation from service, after which
time the delayed payments would be paid in a lump sum without interest.  Any
portion of your SERP payments represented by Grandfathered Benefits will not be
delayed by Section 409A.

 

In the unlikely event of a change in control, if such a change satisfies the
requirements of your existing SERP Agreement but not the more stringent
requirements in Section 409A for a change in control, the same seriously adverse
tax consequences to you could occur.  In order to eliminate these consequences
if a change in control does not satisfy both tests, this letter agreement would
provide that any Grandfathered Benefits under your SERP Agreement will be paid
in a lump sum as currently provided in the existing SERP Agreement with the
Covered Benefits subject to Section 409A paid to the Deferred Compensation Trust
and thereafter distributed by the Trust as though no change in control has
occurred.  A new change in control trigger, included in this letter agreement in
clause (iii) of Paragraph 13, has been added to ensure that if the requirements
of Section 409A have been met, payments of your SERP benefits will be made as
currently scheduled in your SERP Agreement.

 

Finally, in light of the recent increase in your annual cash bonus opportunity
from 100% of your base salary, the Organization and Compensation Committee of
our Board of Directors has approved a change in your SERP Agreement to increase
the amount of your annual bonus which is includible in “Average Compensation”,
as that term is used in your SERP Agreement.  A conforming change would also be
made in the definition of ‘Total Compensation” for purposes of disability
payments. As noted above, the increased portion of your benefit attributable to
these changes will be a Covered Benefit under Section 409A.

 

In order to assure ongoing compliance with these new statutory provisions, to
avoid potentially severe tax consequences to you and to increase the amount of
any bonuses includible in determining payments to be made under your SERP
Agreement, we are requesting that you agree to the amendments to your SERP
Agreement set forth below.

 

The definition of “Average Compensation” in clause (a) of your SERP Agreement
shall be amended to read as follows:

 

“Average Compensation” shall mean the aggregate of your highest three years
total annual cash compensation paid to you by the Company, consisting of
(i) base salaries and (ii) regular year-end cash bonuses paid with respect to
the years in which such salaries are paid (the bonus with respect to any such
year, however, only to be included in an amount not in excess of 60% of your
maximum bonus opportunity for such year), divided by three, provided, however,
(x) if any portion of a bonus is excluded by the parenthetical contained in
clause (ii) above, the total amount excluded will be added to one or both of the
other two

 

--------------------------------------------------------------------------------


 

years included in the calculation as long as the amount so added does not result
in a bonus with respect to any year exceeding 60% of your maximum bonus
opportunity for such year, (y) if you have on the date of determination less
than three full years of employment, the foregoing calculation, including any
adjustment required by clause (x) above, shall be based on the average base
salaries and regular year-end cash bonuses paid to you while so employed.

 

The definition of Total Compensation in clause (n) of your SERP Agreement shall
be amended to read as follows:

 

“If you become Disabled, “Total Compensation” shall mean the sum of your annual
base salary rate and 60% of your then effective bonus opportunity at the time of
your Disability”.

 

The definition of “Surviving Spouse” in clause (m) of your SERP Agreement shall
be amended by substituting for the words “the commencement of your Disability”
the words “the termination of your employment as a result of Disability”.

 

The definition of “Retirement” in clause (1) of your SERP Agreement shall be
amended to read as follows:

 

“Retirement” shall mean your termination of employment with the Company on or
after you attain age 65.  Termination of employment for all purposes under this
Agreement shall mean a “separation from service” under Section 409A of the Code
which shall only occur if any services which you may continue to provide to the
Company as an employee or as a consultant after termination of employment are
not in excess of 49% of your prior service level, all as determined in
accordance with the regulations under Section 409A of the Code.

 

Paragraph 6 of your SERP Agreement shall be amended to insert the phrase
“resulting in a termination of employment” following the first occurrence of the
word “Disabled” and thereby read as follows:

 

6.                                      If you shall have been employed by the
Company for two Years or more and while employed by the Company you become
Disabled resulting in a termination of employment prior to your attaining age
65, until the earlier of your death, termination of Disability or attaining age
65 the Company will pay you an annual benefit, subject to paragraph 8 below,
equal to 60% of your Total Compensation less any benefits payable to you
pursuant to long-term disability insurance under programs provided by the
Company.  If your Disability continues until you attain age 65, you shall be
considered retired and you shall receive retirement benefits pursuant to
paragraph 1 above, based upon your Average Compensation as of the date it is
determined you became Disabled and with your SERP Percentage given credit for
Years of Service while you were Disabled.

 

--------------------------------------------------------------------------------


 

Paragraph 9 of your SERP Agreement shall be amended by substituting for the word
“Disabled” in the last sentence thereof the words “terminated from employment by
reason of Disability”.

 

Paragraph 10(iii) of your SERP Agreement shall be amended by deleting the word
“Disabled” in clause (1) thereof and substituting therefore the phrase “are
terminated as a result of Disability”.

 

A new or modified Paragraph 13 for your SERP Agreement shall read as follows and
replace any existing Paragraph 13 in your SERP Agreement:

 

13.  Section 409A  (i)  This Agreement shall be administered so as to impose (if
required in order to avoid a violation of Section 409A (a)(2)(B)(i) of the Code)
a six-month waiting period for payments of Covered Benefits (hereinafter
defined), to begin following your termination of employment.  If such waiting
period is applicable, the first payment following the waiting period shall
include any payments (with no payment for interest) delayed under this
provision.

 

(ii)  If a “Change in Control” has occurred which is also a “Change of Control”
as defined in Section 13(iii) below, then all of the provisions of the
Agreement, including the provisions of Paragraph 10, shall apply without
change.  However, if there is a “Change in Control” which is not a “Change of
Control” as defined in Section 13(iii) then (A) as to that portion of your
benefits under this Agreement which is not subject to the provisions of
Section 409A of the Code (the “Grandfathered Benefits”), all of the provisions
of this Agreement, including Section 10, shall apply without change, and (B) as
to that portion of your benefits under this Agreement which is subject to
Section 409A of the Code (the “Covered Benefits”), the only provisions of
Paragraph 10 which shall be applicable thereto are clauses (1), (2) and (3) of
Paragraph 10(i) and Paragraphs 10(ii), 10(iv) and 10(v).  The amount deposited
in the Deferred Compensation Trust representing 110% of the Gross-Up Amount
attributable to the Grandfathered Benefits, the Covered Benefits or otherwise
shall be held in and distributed from the Deferred Compensation Trust in
accordance with the provisions of Paragraph 10.  The amount so deposited
representing the Covered Benefits shall be held and invested by the Deferred
Compensation Trust and paid to you or your Surviving Spouse as an annuity under
the applicable circumstances of Paragraphs 1, 2, 4 (disregarding the
inapplicability of Paragraph 4 in the event of a “Change in Control”), 5, 6 or 7
of this Agreement.  If, for any reason, the monthly benefit paid by the Deferred
Compensation Trust to you or your Surviving Spouse is less than the monthly
benefit used to calculate the amount deposited under the next preceding
sentence, the Company shall pay the deficiency directly to you or your Surviving
Spouse.

 

(iii) A “Change of Control” for purposes of Section 409A of the Code shall be
deemed to have occurred if during any period of twelve consecutive calendar
months, the individuals who at the beginning of such period constitute the
Company’s Board of Directors, and any new directors (other than Excluded

 

--------------------------------------------------------------------------------


 

Directors) whose election by such Board or nomination for election by
stockholders was approved by a vote of at least a majority of the members of
such board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof.  Excluded Directors are directors whose election by the Board
or approval by the Board for stockholder election occurred within one year after
any “person” or “group of persons” as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 commencing a tender offer for, or
becoming the beneficial owner of, voting securities representing 30 percent or
more of the combined voting power of all outstanding voting securities of the
Company, other than pursuant to a tender offer approved by the Board prior to
its commencement or pursuant to stock acquisitions approved by the Board prior
to their representing 30 percent or more of such combined voting power.

 

Should you have any questions regarding these proposed amendments, please feel
free to discuss them with Chuck Greenwood, John Leekley or me.  If not, I would
appreciate your execution and return of a copy of this letter to Gene Gargaro,
at which time the above-described amendments will become effective.

 

 

Sincerely yours,

 

 

 

 

 

Timothy Wadhams

 

President and Chief Executive Officer

 

 

I agree to the above-described

 

Amendments to my SERP

 

Agreement.

 

 

 

 

 

Jerry Volas

 

 

--------------------------------------------------------------------------------


 

October 26, 2009

 

Mr. Jerry Volas

47177 Glastonbury

Canton, MI 48188

 

Dear Jerry:

 

As you know, the Organization and Compensation Committee of the Company’s Board
of Directors has determined that benefit accruals under your Supplemental
Executive Retirement Plan are to be frozen effective January 1, 2010.  In order
to implement this change, the definitions of “Average Compensation,” “Total
Compensation,” and several other relevant definitions must be changed.

 

In addition, language must be added to the definition of “Profit Sharing
Conversion Factor” and to Paragraphs 1, 4 and 5 to provide that the offsets to
your SERP which are derived from Company contributions to the Future Service
Profit Sharing Plan and other similar sources are also frozen, with provision
for future growth using imputed interest.

 

Consequently, in order to implement this change, effective January 1, 2010, the
following provisions of your SERP are amended to read as follows:

 

The definition of Average Compensation in paragraph (a) of your SERP Agreement
is changed to read as follows:

 

a.              “Average Compensation” shall mean the aggregate of your highest
three years total annual cash compensation paid to you by the Company consisting
of (i) base salaries and (ii) regular year-end cash bonuses paid with respect to
the years in which such salaries are paid (the bonus with respect to any such
year, however, only to be included in an amount not in excess of 60% of your
maximum bonus opportunity for such year), divided by three, provided, however,
(x) if any portion of a bonus is excluded by the parenthetical contained in
clause (ii) above, the total amount excluded will be added to one or both of the
other two years included in the calculation as long as the amount so added does
not result in a bonus with respect to any year exceeding 60% of your maximum
bonus opportunity for such year, (y) if you have on the date of determination
less than three full years of employment, the foregoing calculation, including
any adjustment required by clause (x) above, shall be based on the average base
salaries and regular year-end cash bonuses paid to you while so employed. 
Notwithstanding the foregoing, any base salary paid after December 31, 2009, and
any bonus earned (or maximum bonus opportunity for) any period after that date,
shall be disregarded.

 

--------------------------------------------------------------------------------


 

The definition of Profit Sharing Conversion Factor in clause (j) of your SERP
Agreement shall be amended to read as follows:

 

j.                                         “Profit Sharing Conversion Factor”
shall be a factor equal to the present value of a life annuity payable at the
later of age 65 or attained age based on the 1983 Group Annuity Mortality Table
using a blend of 50% of the male mortality rates and 50% of the female mortality
rates as set forth in Revenue Ruling 95-6 (or such other mortality table that
the Internal Revenue Service may prescribe in the future) and an interest rate
equal to the average yield for 30-year Treasury Constant Maturities as of
January, 2010 as reported in Federal Reserve Statistical Release G.13 and H.15
(or, if such interest rate ceases to be so reported prior to January, 2010, such
other interest rate as the Board of Directors deems is an appropriate
substitute).

 

The definition of Total Compensation in clause (n) of your SERP Agreement shall
be amended to read as follows:

 

n.                                      If you become Disabled, “Total
Compensation” shall mean the sum of your annual base salary rate and 60% of your
then effective bonus opportunity at the earlier of the time of your Disability
or January 1, 2010.

 

The definition of Year in clause (p) of your SERP Agreement shall be amended to
read as follows:

 

p.                                      “Year” shall mean twelve full
consecutive months, and “year” shall mean a calendar year; provided, however, to
the extent required to determine your SERP Percentage, “year” and “Year” shall
include only time periods prior to and including January 1, 2010.

 

The definition of Years of Service in clause (q) of your SERP Agreement shall be
amended to read as follows:

 

q.                                      “Years of Service” shall mean the number
of Years during which you were employed by the Company (excluding Years of
Service with any other corporation prior to the time it became a subsidiary of
or otherwise affiliated with Masco Corporation); provided, however, to the
extent required to determine your SERP Percentage, “Year of Service” shall
include only time periods prior to and including January 1, 2010.

 

Paragraph 1 of your SERP Agreement shall be amended to read as follows:

 

1.                                             In accordance with the Plan, upon
your Retirement the Company will pay you annually during your lifetime, subject
to paragraph 8 below, the SERP Percentage of your Average Compensation, less: 
(i) a sum equal to the annual benefit which would be

 

2

--------------------------------------------------------------------------------


 

payable to you upon your Retirement if benefits payable to you under the Company
funded qualified pension plans and the defined benefit (pension) plan provisions
of the Company’s Retirement Benefits Restoration Plan and any similar plan were
converted to a life annuity, or if you are married when you retire, to a 50%
joint and spouse survivor life annuity, (ii) a sum equal to the annual benefit
which would be payable to you upon Retirement if your vested accounts in the
Company’s qualified defined contribution plans (excluding your contributions and
earnings thereon in the Company’s 401(k) Savings Plan) and the defined
contribution (profit sharing) provisions of the Company’s Retirement Benefits
Restoration Plan and any similar plan were converted to a life annuity in
accordance with the Profit Sharing Conversion Factor, and (iii) unless you have
at least 25 Years of Service, any retirement benefits paid or payable to you by
reason of employment by all other employers (the amount of such deduction, in
the case of benefits paid or payable other than on an annual basis, to be
determined on an annualized basis by the Committee referred to in paragraph 11
and excluding from such deduction any portion thereof, and earnings thereon,
determined by such Committee to have been contributed by you rather than such
other employers); provided, however, in all cases the amount offset pursuant to
these subsections (i), (ii) and (iii) shall be determined (x) prior to the
effect of any payments from the plans and trusts referred to therein which are
authorized pursuant to any Qualified Domestic Relations Order under ERISA, or
other comparable order allocating marital or other rights under state law as
applied to retirement benefits from non-qualified plans and (y) if Retirement
occurs on or after January 1, 2010, based on offsetting values as of January 1,
2010, except that any defined contribution individual account values as of
January 1, 2010 (including any pro forma, rather than actual, account balance at
such date, including imputed interest thereon with respect to amounts previously
withdrawn, and including any Company contribution or allocation with respect to
2009 which is made on or after January 1, 2010) utilized under subsections
(ii) and (iii) above shall be projected to the date of determination at the
imputed rate of 4% per annum prior to application of the Profit Sharing
Conversation Factor.

 

Paragraph 4 of your SERP Agreement shall be amended to read as follows:

 

4.                                      If your employment with the Company is
for any reason terminated prior to Retirement, other than as a result of
circumstances described in paragraphs 2, 5 or 6 of this Agreement or following a
Change in Control, and if prior to the date of termination you have completed 5
or more Years of Service, upon your attaining age 65 the Company will pay to you
annually during your lifetime, subject to paragraph 8 below, the Vested
Percentage of the result obtained by (1) multiplying your SERP Percentage at the
date your employment terminated by your Average Compensation, less (2) the sum
of the following:  (i) a sum equal to the annual benefit which would be payable
to you upon your attaining age 65 if benefits payable to you under the Company
funded qualified pension plans and the defined benefit (pension) plan provisions
of the Company’s Retirement Benefits Restoration Plan and any similar plan were

 

3

--------------------------------------------------------------------------------


 

converted to a life annuity, or if you are married when you attain age 65, to a
50% joint and spouse survivor life annuity, (ii) a sum equal to the annual
benefit which would be payable to you upon your attaining age 65 if an amount
equal to your vested accounts at the date of your termination of employment with
the Company in the Company’s qualified defined contribution plans (excluding
your contributions and earnings thereon in the Company’s 401(k) Savings Plan)
and the defined contribution (profit sharing) provisions of the Company’s
Retirement Benefits Restoration Plan and any similar plan (in each case
increased from the date of termination to age 65 at the imputed rate of 4% per
annum) were converted to a life annuity in accordance with the Profit Sharing
Conversion Factor, and (iii) to the extent the annual payments described in this
clause (iii) and the annual payments you would otherwise be entitled to receive
under this paragraph 4 would, in the aggregate exceed (the “excess amount”) the
annual payments you would have received under paragraph 1 had you remained
employed by the Company until Retirement, any retirement benefits paid or
payable to you by reason of employment by all other previous or future
employers, but only to the extent of such excess amount (the amount of such
deduction, in the case of benefits paid or payable other than on an annual
basis, to be determined on an annualized basis by the Committee referred to in
paragraph 11 and excluding from such deduction any portion thereof, and earnings
thereon, determined by such Committee to have been contributed by you rather
than your prior or future employers); provided, however, in all cases the amount
offset pursuant to these subsections (i), (ii) and (iii) shall be determined
(x) prior to the effect of any payments from the plans and trusts referred to
therein which are authorized pursuant to any Qualified Domestic Relations Order
under ERISA, or other comparable order allocating marital or other rights under
state law as applied to retirement benefits from non-qualified plans and (y) if
termination occurs on or after January 1, 2010, based on offsetting values as of
January 1, 2010, except that any defined contribution individual account values
as of January 1, 2010 (including any pro forma, rather than actual, account
balance at such date, including imputed interest thereon with respect to amounts
previously withdrawn, and including any Company contribution or allocation with
respect to 2009 which is made on or after January 1, 2010) utilized under above
subsections (ii) and (iii) shall be projected to the date of determination at
the imputed rate of 4% per annum prior to application of the Profit Sharing
Conversation Factor.  Upon your death on or after age 65 should you be survived
by your Surviving Spouse, your Surviving Spouse shall receive for life,
commencing upon the date of your death, 75% of the annual benefit payable to you
under the preceding sentence following your attainment of age 65; provided,
further, if your death should occur prior to age 65, your Surviving Spouse shall
receive for life, commencing upon the date of your death, 75% of the annual
benefit which would have been payable to you under the preceding sentence
following your attainment of age 65, reduced by a factor of actuarial
equivalence as determined by the Committee, such that the Present Value of the
aggregate payments to be received by your Surviving Spouse based on his or her
life expectancy as of the date of your death is equal to the Present Value,
determined at the date of your death, of the aggregate payments estimated to be
received by your Surviving Spouse based on his or her life expectancy at an age,
and as if your Surviving Spouse had begun receiving payments, when you would
have attained age 65.

 

4

--------------------------------------------------------------------------------


 

Paragraph 5 of your SERP Agreement shall be amended to read as follows:

 

5.                                      If while employed by the Company you die
prior to your attaining age 65 leaving a Surviving Spouse, and provided you
shall have been employed by the Company for two consecutive Years or more, your
Surviving Spouse shall receive annually for life, subject to paragraph 8 below,
75% of the SERP Percentage of your Average Compensation, less: (i) a sum equal
to the annual benefit which would be payable to your Surviving Spouse under the
Company funded qualified pension plans and the defined benefit (pension) plan
provisions of the Company’s Retirement Benefits Restoration Plan and any similar
plan if such benefit were converted to a life annuity (such deduction, however,
only to commence on the date such benefit is first payable), (ii) a sum equal to
the annual payments which would be received by your Surviving Spouse as if your
spouse were designated as the beneficiary of your vested accounts in the
Company’s qualified defined contribution plans (excluding your contributions and
earnings thereon in the Company’s 401(k) Savings Plan) and the defined
contribution (profit sharing) provisions of the Company’s Retirement Benefits
Restoration Plan and any similar plan and such accounts were converted to a life
annuity at the time of your death in accordance with the Profit Sharing
Conversion Factor, and (iii) unless you have at least 25 Years of Service, any
retirement benefits paid or payable to you or your Surviving Spouse by reason of
your employment by all other employers (the amount of such deduction, in the
case of benefits paid or payable other than on an annual basis, to be determined
on an annualized basis by the Committee referred to in paragraph 11 and
excluding from such deduction any portion thereof, and earnings thereon,
determined by such Committee to have been contributed by you rather than such
other employers); provided, however, in all cases the amount offset pursuant to
these subsections (i),(ii) and (iii) shall be determined (x) prior to the effect
of any payments from the plans and trusts referred to therein which are
authorized pursuant to any Qualified Domestic Relations Order under ERISA, or
other comparable order allocating marital or other rights under state law as
applied to retirement benefits from non-qualified plans and (y) if death occurs
on or after January 1, 2010, based on off-setting values as of January 1, 2010,
except that any defined contribution individual account values as of January 1,
2010 (including any pro forma, rather than actual, account balance at such date,
including imputed interest thereon with respect to amounts previously withdrawn,
and including any Company contribution or allocation with respect to 2009 which
is made on or after January 1, 2010) utilized under above subsections (ii) and
(iii) shall be projected to the date of determination at the imputed rate of 4%
per annum prior to application of the Profit Sharing Conversion Factor.    No
death benefits are payable except to your Surviving Spouse.

 

5

--------------------------------------------------------------------------------


 

In order to make these changes effective, please sign the enclosed copy of this
letter agreement and return it to Barry Silverman.

 

 

Sincerely,

 

 

 

 

 

Timothy Wadhams

 

President and Chief Executive Officer

 

 

 

 

I agree to the above-described amendments

 

to my Supplemental Executive Retirement

 

Plan with the Company.

 

 

 

 

 

Jerry Volas

 

Date:

 

 

 

6

--------------------------------------------------------------------------------


 

March 21, 2012

 

Mr. Jerry Volas

15864 Winding Creek Court

Northville, Michigan 48168-8455

 

Dear Jerry:

 

As you know, the Organization and Compensation Committee of the Company’s Board
of Directors (the “Committee”) has determined that effective for equity and
other awards under the Company’s various plans for incentive compensation made
on or after February 6, 2012, there shall be no provision for excise tax
“gross-up” payments.

 

For this reason, although the following amendment would not remove the gross-up
protection from your frozen SERP, the amendment nevertheless is required to
remove the potential gross-up from other post-February 6, 2012 equity and other
awards which the Committee has determined shall no longer have the benefit of
gross-up payments.

 

Consequently, in order to implement this change, effective February 6, 2012, you
and the Company hereby agree that the following sentence is to be added to your
SERP at the end of definition (g) “Gross-Up Amount”:

 

Notwithstanding the foregoing, no Gross-Up Amount or Payment with respect
thereto shall be due, payable or paid hereunder with respect to any payment or
distribution by the Company to or for your benefit, whether paid, distributed,
payable or distributed or distributable pursuant to the terms of this Agreement,
any stock option or stock award plan, retirement plan or otherwise for
(i) benefits (if any) accrued under this Agreement on or after February 6, 2012,
(ii) stock options, stock awards, or other awards or payments made on or after
February 6, 2012 under any stock or incentive plan of the Company, or (iii) any
other retirement plan or other benefits accruing on or after February 6, 2012.

 

--------------------------------------------------------------------------------


 

In order to make these changes effective, please sign the enclosed copy of this
letter agreement and return it to Greg Wittrock.

 

 

Sincerely yours,

 

 

 

 

 

Timothy Wadhams

 

President and Chief Executive Officer

 

 

 

 

I agree to the above-described Amendment

 

to my Supplemental Executive Retirement

 

Plan with the Company.

 

 

 

 

 

Jerry Volas

 

Date:

 

 

 

2

--------------------------------------------------------------------------------